t c no united_states tax_court bakersfield energy partners lp robert shore steven fisher gregory miles and scott mcmillan partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date a notice of final_partnership_administrative_adjustment fpaa for the year was sent in determining that the basis_of_property sold by p was overstated r contends that the overstatement of basis is an omission of gross_income and that therefore the 6-year period of limitations in sec_6501 i r c applies there are no other exceptions to the normal 3-year period of limitations applicable to the individual partners held the overstatement of basis is not an omission of gross_income for purposes of sec_6501 i r c 357_us_28 followed steven ray mather and elliott hugh kajan for petitioners lloyd t silverzweig for respondent opinion cohen judge in a notice of final_partnership_administrative_adjustment fpaa sent date respondent determined that bakersfield energy partners lp bep had overstated its basis in certain gas reserves sold during the taxable_year thus causing an understatement of partnership income by more than percent of the amount stated in the return the issue for decision is whether under those circumstances the overstatement of basis constitutes an omission_of_income giving rise to an extended 6-year period of limitations this issue has been presented by petitioners’ motion for summary_judgment and respondent’s motion for partial summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background for purposes of the pending motions the following facts have been assumed the petitioning partners are all partners in bep bep’s principal_place_of_business was in california at the time the petition was filed prior to date bep owned an interest in an oil_and_gas property with harcor an unrelated company after a proposed sale of the oil_and_gas property to another unrelated entity seneca resources fell through the petitioning partners decided to restructure the ownership of bep to effect this new structure on date the petitioning partners sold their partnership interests in bep to bakersfield resources llc brllc an entity that had been formed by the petitioning partners the petitioning partners recognized the gain from the sale of their bep partnership interests under the installment_method for all tax years beginning in the petitioning partners have reported the gain from this sale under the installment_method the sale of the petitioning partners’ bep partnership interests caused a termination of bep’s tax_year pursuant to sec_708 bep made an election under sec_754 to adjust the basis of the partnership assets the inside_basis to equal brllc’s basis on its newly acquired bep partnership_interest the outside_basis pursuant to sec_743 the sec_754 election and the transaction resulting in the sec_743 basis adjustments were disclosed in statements attached to bep’s partnership return for the short-year period from april through date the form_1065 on the form_1065 u s partnership return of income bep reported total income as follows a gross_receipts or sales b less returns and allowance sec_2 cost_of_goods_sold gross_profit ordinary_income loss from other partnerships dollar_figure net farm profit loss net gain loss from form_4797 big_number other income loss total income loss big_number on form_4797 sales of business property bep reported sale of the oil_and_gas_properties in issue as follows gross_sales price dollar_figure cost or other basis plus expense of sale big_number depreciation or depletion allowed_or_allowable adjusted_basis big_number total gain big_number if sec_1254 property a intangible_drilling_and_development_costs expenditures_for development of mines and other natural deposits and mining exploration_costs big_number b enter the smaller of line or 28a big_number total gains for all properties big_number from line big_number subtract line from line big_number attached to bep’ sec_9812 form_1065 was a statement regarding a partnership technical_termination as follows pursuant to sec_708 and the regulations thereunder bakersfield energy partners lp terminated on date on that date certain partners sold over a ownership_interest in the partnership’s capital and profits to bakersfield resources llc on date bakersfield resources llc acquired additional partnership interests through purchases these transactions resulted in a new partnership for federal_income_tax purposes the new partnership retains the same federal employer_identification_number as reflected within the capital accounts the partnership books were restated to reflect the value of the assets as required in the regulations under sec_704 as reflected within this return in the event of a sale of these assets proper adjustments have been made to reflect the tax basis and the proper taxable gain also attached was a sec_754 election statement as follows the partnership hereby elects pursuant to sec_754 to adjust the basis of partnership property as a result of a distribution_of_property or a sale_or_exchange of a partnership_interest as provided in sec_734 and sec_743 the fpaa in this case was sent date the notice adjusted bep’s ordinary_income as follows a portfolio_income loss interest adjustment dollar_figure as reported big_number corrected big_number b net gain loss under sec_1231 not casualty theft adjustment big_number as reported big_number corrected big_number the adjustment was explained as follows bakersfield energy partners lp has failed to establish that it had a basis greater than dollar_figure in the gas reserves it sold during the taxable_year it has been determined that any optional basis_adjustment under sec_743 was the result of a sham_transaction a transaction lacking economic_substance that had no business_purpose and no economic_effect and or was availed for tax_avoidance purpose and should not be respected for tax purposes petitioners filed a motion for summary_judgment on the ground that the fpaa was issued after the applicable_period of limitations had expired petitioners contend that overstatement of basis is not an omission from gross_income for purposes of the extended period of limitations under sec_6501 or in the alternative that the amount omitted was disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item sec_6501 respondent has moved for partial summary_judgment agreeing that the material facts necessary to determine whether the overstatement of basis is an omission from gross_income are not in dispute respondent contends however that the question of adequate_disclosure on the return involves a dispute as to material facts the parties have now stipulated facts as to each partner in the partnership to the effect that they are unaware of any exception to the normal 3-year period of limitations on assessment other than the issue addressed in this opinion discussion under the general_rule set forth in sec_6501 the internal_revenue_service is required to assess tax or send a notice_of_deficiency within years after a federal_income_tax return is filed see sec_6501 for this purpose the return does not include a return of a person such as a partnership from whom the taxpayer ie a partner has received an item_of_income gain loss deduction or credit id in the case of a tax imposed on partnership items section sets forth special rules to extend the period of limitations prescribed by sec_6501 with respect to partnership items or affected items see sec_6501 114_tc_533 section provides in pertinent part sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions c special rule in case of fraud etc -- substantial omission_of_income --if any partnership omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in its return subsection a shall be applied by substituting years for years in drafting section congress did not create a completely separate statute_of_limitations for assessments attributable to partnership items see ad global fund llc v united_states 481_f2d_1351 fed cir rhone-poulenc surfactants specialties l p v commissioner supra pincite instead section merely supplements sec_6501 in rhone-poulenc surfactants specialties l p v commissioner supra pincite the court analyzed sections and as applicable to an fpaa the court stated in pertinent part the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of the notice of final_partnership_administrative_adjustment must be commenced however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings will be of no avail because the expiration of the period for assessing tax against the partners if properly raised will bar any assessments attributable to partnership items id pincite any income_tax attributable to partnership items is assessed at the partner level thus any statute_of_limitations provisions that limit the time period within which assessment can be made are restrictions on the assessment of a partner’s tax id pincite see ad global fund llc v united_states 481_f2d_1351 fed cir g-5 inv pship v commissioner t c ___ date if respondent’s position in this proceeding is correct the fpaa was sent within the 6-year period of limitations and the fpaa by reason of section d would suspend the period of limitations applicable to assessment of the liabilities of the partners if we adopt petitioners’ position in this case the applicability of the period of limitations requires analysis of the situation of each partner ie whether the partner’s tax_year is open to assessment if the period of limitations is open with respect to any partner in the partnership the adjustments made in the fpaa in issue would have to be examined on the merits however the parties have stipulated that they know of no other exceptions to the normal 3-year period with respect to the individual partners and respondent has conceded that if the court determines that petitioners’ failure to include net gain from the sale of property does not constitute an omission from gross_income the court should grant petitioners’ motion for summary_judgment although section does not repeat all of the terms and provisions already set forth in sec_6501 the precedents interpreting sec_6501 have been held equally applicable to section c and that principle is not disputed here in this case however respondent implies that an interpretation under the internal_revenue_code_of_1939 should not apply to the current code provisions in 357_us_28 the supreme court interpreting sec_275 i r c the predecessor of sec_6501 specifically stated that the result that it reached is in harmony with the language of sec_6501 we think that in enacting sec_275 congress manifested no broader purpose than to give the commissioner an additional two years now three to investigate tax returns in cases where because of a taxpayer’s omission to report some taxable item the commissioner is at a special disadvantage in detecting errors in such instances the return on its face provides no clue to the existence of the omitted item on the other hand when as here the understatement of a tax arises from an error in reporting an item disclosed on the face of the return the commissioner is at no such disadvantage id pincite the precise holding of the supreme court in colony inc v commissioner supra was that the extended period of limitations applies to situations where specific income receipts have been left out in the computation of gross_income and not when an understatement of gross_income resulted from an overstatement of basis the supreme court stated in determining the correct interpretation of sec_275 now sec_6501 we start with the critical statutory language omits_from_gross_income an amount properly includible therein the commissioner states that the draftsman’s use of the word amount instead of for example item suggests a concentration on the quantitative aspect of the error--that is whether or not gross_income was understated by as much a sec_25 this view is somewhat reinforced if in reading the above-quoted phrase one touches lightly on the word omits and bears down hard on the words gross_income for where a cost item is overstated as in the case before us gross_income is affected to the same degree as when a gross-receipt item of the same amount is completely omitted from a tax_return on the other hand the taxpayer contends that the commissioner’s reading fails to take full account of the word omits which congress selected when it could have chosen another verb such as reduces or understates either of which would have pointed significantly in the commissioner’s direction the taxpayer also points out that normally statutory words are presumed to be used in their ordinary and usual sense and with the meaning commonly attributable to them de ganay v lederer 250_us_376 omit is defined in webster’s new international dictionary 2d ed as to leave out or unmentioned not to insert include or name and the court_of_appeals for the sixth circuit has elsewhere similarly defined the word 141_f2d_750 relying on this definition the taxpayer says that the statute is limited to situations in which specific receipts or accruals of income items are left out of the computation of gross_income for reasons stated below we agree with the taxpayer’s position id pincite although the numbering of the sections as part of recodifications of the internal_revenue_code has changed we see little change in the rationale of the applicable statute thus the supreme court holding would apply equally to bep’s return respondent’s memorandum brief in support of motion for partial summary_judgment maintains that bep properly reported the gross_sales price of dollar_figure on the form_4797 but that it only reported dollar_figure of the related net gain under sec_1231 understating the net gain by dollar_figure on its return for the taxable_year bep reported gross_income totaling dollar_figure including the reported net sec_1231 gain of dollar_figure portfolio_interest income of dollar_figure and trade_or_business income of dollar_figure therefore the amount of gross_income omitted by bep which was properly includible therein ie dollar_figure exceeded the amount of income stated in the return ie dollar_figure by percent respondent argues overstating deductions is not considered an omission of gross_income for purposes of i r c secs c and e a however overstating the basis resulting in underreporting net sec_1231 gain is not considered overstating deductions rather the underreporting or omitting of sec_1231 gain is the omission of gross_income regardless of whether the gross_sales price is underreported or omitted or the basis is overstated the relevant issue is not whether an income item was completely omitted from the return but whether for purposes of i r c secs c and e a gross_income is omitted when a taxpayer underreports the gain from the sale of property used in a trade_or_business as the result of overstating the cost or other basis of such property emphasis added respondent relies on cases defining gross_income for general purposes of sec_6501 by reference to sec_61 respondent cites sec_6501 which defines gross_income in the context of sale_of_goods or services and argues any uncertainty in analyzing the sales of business property under sec_6501 results only from trying to apply statements in 357_us_28 concerning the extended period for omissions in the i r c of to the revised provision of the i r c and from taking statements about equating gross_receipts with gross_income in the case of a trade_or_business out of context respondent continues in colony inc the taxpayer understated the gross_profits on the sales of certain lots of land for residential purposes as a result of having overstated the basis of such lots by erroneously including in their cost certain unallowable items of development expense colony inc u s pincite respondent acknowledges that colony inc suggests that an overstated basis in contrast to the omission of sales proceeds provides something for the service to check however in colony inc the supreme court had before it a case of a sale_of_goods or services as the taxpayer’s principal business was the development and sale of lots in a subdivision see 26_tc_30 aff’d 244_f2d_75 6th cir rev’d 357_us_28 in cases not concerning a sale_of_goods or services colony inc ’s approach would conflict with sec_6501 see cc f western operations l p f 3d pincite in which the first circuit questions whether colony’s main holding carries over from the internal_revenue_code for land sales in general gross_income on land sales is normally computed as net gain after subtracting basis sec_61 sec_1001 sec_1_61-6 accordingly respondent maintains that colony inc does not provide any authority for treating gross receipt as gross_income for the sale of land or other_property rather under the current i r c that treatment depends on whether the property sold is a good or service the sale of business property reported on form_4797 is not the sale of a good or service rather it is the sale of an item that is used by a business to sell goods or services __________________________ petitioner notes that although the supreme court applied the i r c it stated that the conclusion is in harmony with the unambiguous language of sec_6501 colony inc u s pincite the supreme court did not purport to explain how an interpretation under the i r c should incorporate its analysis it appears that this observation was only made because each party had looked to the i r c code for support as indicated by the following phrase which prefaces the observation and without doing more than noting the speculative debate between the parties as to whether congress manifested an intention to clarify or to change the code colony inc u s pincite we are unpersuaded by respondent’s attempt to distinguish and diminish the supreme court’s holding in 357_us_28 we do not believe that either the language or the rationale of colony inc can be limited to the sale_of_goods or services by a trade_or_business as petitioners point out the supreme court held that omits means something left out and not something put in and overstated we apply the holding of colony inc v commissioner supra to this case and conclude that the 6-year period of limitations set forth in sec_6501 does not apply thus we need not determine whether the amounts in dispute were disclosed on the return in a manner adequate to apprise the secretary of the nature and amount of the omitted item because of the stipulation that no other exception to the normal 3-year period applies to any of the individual partners and to reflect the foregoing an order and decision will be entered granting petitioners’ motion for summary_judgment and denying respondent’s motion for partial summary_judgment
